89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.John Raymond LOGERGREN, Appellant.
No. 96-1644.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 5, 1996Filed:  June 11, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
John Raymond Logergren appeals from the district court1 order denying his motion to dismiss the probation department's petition to revoke his supervised release.   After careful review of the parties' briefs and the record, we affirm the judgment of the district court.   See 8th Cir.  R. 47B.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota